Title: To George Washington from Major General Philip Schuyler, 7 October 1776
From: Schuyler, Philip
To: Washington, George

 

Dear Sir
Albany October 7th 1776

I am to acknowledge the Honor of your Excellency’s Favor of the 4th Instant.
I have long since written to Congress for a Supply of Nails, all I can procure in this Quarter are insufficient for the Works at Tyonderoga, so that I fear no Barracks will be built in this Quarter, unless a speedy Supply arrives from Philadelphia—We have Nothing new in this Quarter worthy communicating. I am Dr Sir most unfeignedly and sincerely Your Excellency’s most obedient humble Servant

Ph: Schuyler

